December 9, 2013 Mr. John Grzeskiewicz Securities and Exchange Commission Division of Investment Management Washington, DC 20549 RE: The American Independence Funds Trust II SEC File Numbers: 811-22878; 333-190593 Responses to comments on the 485A filing submission number 0001581466-13-000006. Dear Mr. Grzeskiewicz: This letter is in response to the comments you provided on September 11, 2013, to the 485A filing submitted on August 13, 2013, with respect to American Independence Funds Trust II (the “Trust”). Below, please find the response to each comment provided. Included with this correspondence letter is Pre-Effective Amendment #2 for your review. References to page numbers correspond to those pages in the filing. A.
